DETAILED ACTION
Status of the Application
The amendment filed 1/28/2021 has been entered. The following has occurred: Claims 1 and 6 have been amended; No claims have been canceled; No claims have been added. 
Claims 1-10 are pending. 
Effective Filling Date: 12/23/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Priority Objection is added in light of the amended claim limitations. 
Prior Specification Objection is withdrawn in light of corrected amendment filed to the Specification. 
New Specification Objection is added. 
Prior 35 U.S.C. 112(a) Rejections are withdrawn in light of the amended claim limitations. 
New 35 U.S.C. 112(a) Rejections are added in light of the amended claim limitations. 
35 U.S.C. 101 Rejections are maintained in light of the amended claim limitations.
35 U.S.C. 103 Rejections are maintained in light of the amended claim limitations. 
Priority
The present application claims priority to National Stage of PCT US18/39487, filed on 6/26/2018, which claims priority to Provisional Application 62/524,631, filed on 6/26/2017.
The Examiner would like to note that the effective filing date of the instant application is 12/23/2019. While the claim priority of the present application extends back to 6/26/2017, Application at National Stage of PCT US18/39487, (filed on 6/26/2018, and claims priority to Provisional Application 62/524,631, filed on 6/26/2017), does not disclose each and every claimed step of the independent a first aggregated data set;” “identifying a depreciation schedule for the particular durable good, and correlating the warranty information and the depreciation schedule with the information about the particular durable good;” “searches, using the network interface, the second database for warranty information on the particular consumer durable good based upon the second plurality of rules and the metrics to obtain a second aggregated data set;” “identifying a depreciation schedule for the particular durable good, and correlating the warranty information and the depreciation schedule with the information about the particular durable good;” “stores the first aggregated data set and the variable replacement cost in a standardized format in the storage for access by the network interface via the network;” “stores the second aggregated data set and the current value in a standardized format in the storage for access by the network interface via the network;” “provides remote access to users over the network interface so any one of the users can update the information including the variable replacement cost and the current value about the particular durable consumer good in real time, wherein the one of the users provides the updated information in a non-standardized format dependent on a hardware and software platform used by the one of the users;” “aggregates the updated information about the particular durable consumer good provided by the users into the standardized format in the storage for access by the users on the network interface via the network;” and “compares the current value of the particular durable consumer good to the variable replacement cost to generate a replacement schedule for the particular durable good on the interface;” 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/524,631 and PCT US18/39487, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  PCT US18/39487 and Provisional 62/524,631 do not disclose the limitations of “searches, using the network interface, for current pricing information on a replacement consumer durable good based upon the first plurality of rules and the metrics to obtain a first aggregated data set;” and “searches, using the network interface, the second database for warranty information on the particular consumer durable good based upon the second plurality of rules and the metrics to obtain a second aggregated data set;” “stores the first aggregated data set and the variable replacement cost in a standardized format in the storage for access by the network interface via the network;” “stores the second aggregated data set and the current value in a standardized format in the storage for access by the network interface via the network;” “provides remote access to users over the network interface so any one of the users can update the information including the variable replacement cost and the current value about the particular durable consumer good in real time, wherein the one of the users provides the updated information in a non-standardized format dependent on a hardware and software platform used by the one of the users;” “aggregates the updated information about the particular durable consumer good provided by the users into the standardized format in the storage for access by the users on the network interface via the network;” and “compares the current value of the particular durable consumer good to the variable replacement cost to generate a replacement schedule for the particular durable good on the interface;” which are in claims 1 and 6. Claims 2-5 and 7-10 depend from claims 1 and 6 above and therefore inherit the priority objection of their parent claim. Accordingly, claims 1-10 are not entitled to the benefit of the benefit of the prior application. 
Specification
The disclosure is objected to because of the following informalities: Paragraph [0044], “505A-505H” should read “705a-705h” based on Figure 7.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claims 1 and 6 recite “searches, using the network interface, for current pricing information on a replacement consumer durable good based upon the first plurality of rules and the metrics to obtain a first aggregated data set;” and “searches, using the network interface, the second database for warranty information on the particular consumer durable good based upon the second plurality of rules and the metrics to obtain a second aggregated data set;” (bold emphasis included) which are new matter that the Specification fails to provide written description and antecedent basis for “a first aggregated data set” and “a second aggregated data set”. That is, the Applicant’s Specification paragraphs [0022]-[0023], [0030], and [0032] describes the current value and current cost can be determined from search in the databases. However, there is no description for aggregated data set or what aggregated data set may be. 
Claims 1 and 6 recite “stores the first aggregated data set and the variable replacement cost in a standardized format in the storage for access by the network interface via the network;” “stores the second aggregated data set and the current value in a standardized format in the storage for access by the network interface via the network;” “provides remote access to users over the network interface so any one of the users can update the information including the variable replacement cost and the current value about the particular durable consumer good in real time, wherein the one of the users provides the updated information in a non-standardized format dependent on a hardware and software platform used by the one of the users;” “aggregates the updated information about the particular durable consumer good provided by the users into the standardized format in the storage for access by the users on the network interface via the network;” 
Claims 1 and 6 recite “compares the current value of the particular durable consumer good to the variable replacement cost to generate a replacement schedule for the particular durable good on the interface;” which is found to be new matter, that the Specification does not provide written description for the generating of a replacement schedule or how the step generating of “a replacement schedule” for the particular durable good on the interface is actually done by comparing the current value of the particular durable consumer good to the variable replacement cost. The Application Specification in paragraph [0003] of the background, states “it is critical for a system that determines the replacement and repair schedule for consumer durable goods incorporate real-time pricing data.” Also in paragraph [0005], stating the prior art are silent concerning the replacement schedule of the durable good. That being said, the Application’s Specification is also silent on determining a replacement scheduling and how to determine a schedule of replacement based on current value and replacement cost comparison. 
Claims 1 and 6 recite “identifying a depreciation schedule for the particular durable good, and correlating the warranty information and the depreciation schedule with the information about the particular durable good;” which is found to be new matter. The Specification fails to provide written description for identifying a depreciation schedule for the particular durable good nor how a depreciation schedule for the particular durable good is actually identified. The Application’s Specification in paragraph [0010] merely states the 
Claims 2-5 and 7-10 depend from claims 1 and 6 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6 recites “a processor including a control component communicatively coupled to the network interface, memory, input device and the storage, wherein the processor” (bold emphasis) which is found to be indefinite. It is unclear whether if memory and input device are the same memory and input device previously recited in third and fourth limitations of the claims or another/different memory and input device. For the purpose of expediting compact prosecution, the Examiner will interpret “a processor including a control component communicatively coupled to the network interface, memory, input device and the storage, wherein the processor” to be --a processor including a control component communicatively coupled to the network interface, the memory, the input device
Claims 2-5 and 7-10 depend from claims 1 and 6 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 101
(Note: The following 101 rejection is dependent upon the 35 U.S.C. 112 Rejections above). 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of 4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-5 are directed to a method (i.e. a process) and claims 6-10 are directed to a system (i.e. a machine). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 6, which is representative of independent claim 1, have been denoted with letters by the Examiner for easy reference. The bold language of claim 6 recites a judicial exception as explained further below:
A system for improving a determination of when to replace a consumer durable good having a variable replacement cost, the system comprising:
a network interface that is communicatively coupled to a first database and a second database via a network;
a storage that stores a first plurality of rules for searching the first database and a second plurality of rules for searching the second database; 
an input device configured to input data into the storage; 
a memory including a random access memory and a cache memory; and 
a processor including a control component communicatively coupled to the network interface, memory, input device and the storage; wherein the processor:
receives, using the network interface, an input that identifies a particular consumer durable good, the input including metrics comprising; a respective age of the durable good; and a respective geographic region of the durable good, 
retrieves, from the storage, information and rules for the particular durable good, wherein the rules include the first plurality of rules and the second plurality of rules that are specific to the particular durable good,
searches, using the network interface, for current pricing information on a replacement consumer durable good based upon the first plurality of rules and the metrics to obtain a first aggregated data set; 
determines the variable replacement cost for the particular durable consumer durable good based on the current pricing information;
stores the first aggregated data set and the variable replacement cost in a standardized format in the storage for access by the network interface via the network;
searches, using the network interface, the second database for warranty information on the particular consumer durable good based upon the second plurality of rules and the metrics to obtain a second aggregated data set;
determines a current value of the particular durable consumer good by:
identifying a depreciation schedule for the particular durable good, and 
correlating the warranty information and the depreciation schedule with the information about the particular durable good;
stores the second aggregated data set and the current value in a standardized format in the storage for access by the network interface via the network;
provides remote access to users over the network interface so any one of the users can update the information including the variable replacement cost and the current value about the particular durable consumer good in real time, wherein the one of the users provides the updated information in a non-standardized format dependent on a hardware and software platform used by the one of the users; 
aggregates the updated information about the particular durable consumer good provided by the users into the standardized format in the storage for access by the users on the network interface via the network; 
compares the current value of the particular durable consumer good to the variable replacement cost to generate a replacement schedule for the particular durable good on the interface; and 
automatically transmits an alert message to the users on the network interface via the network to replace the particular consumer durable good with the replacement consumer durable good based upon a predetermined time of the replacement schedule when the current value of the particular durable consumer good is less than the variable replacement cost.
The highlighted portions of limitations [G]-[T] above recite managing personal behavior or relationship or interactions between people such as following rules or instructions for commercial interactions in the categories of advertising, marketing or sales activities or behaviors, that falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. Under the broadest reasonable interpretation, other than (the non-highlighted portions of limitations [A]-[S]) the computing system with processor, memory, storage, input device and network interface, the claims 1 and 6 recite a process for retrieving input to identify a particular consumer good, retrieving rules and metrics specific to the particular consumer good, using the rules to search current pricing information for a consumer good to determine replacement cost for the consumer good, storing the retrieved information in a standardized format, using rules and metrics to search and determine 
Also, the above-mentioned steps are decisions commonly made by owners and operators of residential properties, as described in paragraphs [0002]-[0003] of the Applicant’s Specification in forms of evaluation and judgement. The highlighted steps can be done mentally without the need of using a computer system (non-highlighted portions), home owners have been making judgements or decisions on whether if it is cost effective to replace a product by comparing salvage value of the good to replacement cost, before the invention and the application of computers. Thus, the above-mentioned steps can also be considered to be “Mental Process” that can be performed in the human mind, which is also one of the abstract idea groupings articulated in the 2019 PEG. The analysis proceeds to Step 2A.2
(Note: the analysis of the amended claim limitations are made in view of the Specification and 112(a) rejection above, the Specification does not have support for the specific alleged standardized formatting from non-standardize format, or any specifics on how it might be unconventional to be technical problem in the field. Under the broadest reasonable interpretation, the standardized format of update information for consumer goods can be as simple as currency unit conversion for current value and replace cost from different manufacturers in different countries such as United States and China. One ordinary person would be able to search and retrieve information and current cost/value about the 
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of (non-highlighted portions) computing system with processor, memory, storage, input device and network interface to retrieving, searching, storing, determining, aggregating, comparing, and outputting information. The computer in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function; See Applicant’s Specification at least at paragraphs [0025]-[0026] and Figure 3 describing the use of generic components of processor 310, network interface 340, memory 320, and storage 350. Paragraph [0028] defines input device to be any generic device known in the art to input information to the system, such as a keyboard) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
That is, the limitations in [G]-[H], [K], [P] and [T] are merely steps of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, the function of limitations [I]-[J], [L]-[O], and [Q]-[S] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the insignificant extra-solution activity steps in limitations [G]-[H], [K], [P] and [T]  amount to no more than mere instructions to apply the function of limitations [I]-[J], [L]-[O], and [Q]-[S] to the exception using a generic computer component. Each of these functions (e.g., retrieve, search, determine, compare, and output formation) are similar to well-understood, routine, and conventional functions performed by a generic computer, as identified by the courts and discussed in MPEP 2106(f) and MPEP 2106.05(d)(II). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible. 
Dependent claims 2-5 and 7-10 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 2 and 7 further recite limitations of searching third database for salvage value, which is the same step of applying the functional step with the judicial exception or merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to 
Dependent claims 3 and 8 further recite limitations of sending email message to a user, which is another step of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). The step does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 4 and 9 further recite limitations of calculating a ratio of the current value and the replacement cost then sending email message to a user, which is the same step of applying the functional step with the judicial exception or merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f) and step of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). The step does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 5 and 10 further provides additional information for the consumer durable goods, which does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Librizzi et al. (US 20100228676 A1), hereinafter “Librizzi,” in view of Birchall (US 20120290333 A1), hereinafter “Birchall,” in view of Coleman et al. (US 20130173325 A1), hereinafter “Coleman,” and further in view of “Subject Matter Eligibility Examples: Abstract Idea” published Jan. 7, 2019, hereinafter “Example 42.”
Claims 1 and 6, Librizzi discloses a method and system for improving a determination of when to replace a consumer durable good having a variable replacement cost (Abstract, para. [0004]-[0006] and [0012] disclosing a method and system for upgrading, donating, trading, replacing, or recycling a mobile device (i.e. consumer durable good)) the method and system comprising:
a network interface that is communicatively coupled to a first database and a second database via a network (Fig. 2 and para. [0048], [0069] disclosing communication network with plurality of server and databases);
a storage that stores a first plurality of rules for searching the first database and a second plurality of rules for searching the second database (para. [0048] disclosing memory or other storage device such as disk drive, that stores the executable applications, test software, databases, and other software required to operate the recycling kiosk. In para. [0070], “One familiar with the relevant art will understand how software executing on a recycling kiosk server 214 is able to retrieve data stored in the database 215, whether that database 215 is stored on the same or separate servers. The database 215 preferably stores information including unique identifiers that have been provided to customer via the Touch Screen user interface or by way of wired or wireless communications to mobile device relating to vouchers, a personal identification number associated with each unique identifier, a telephone number, a credit amount, an indication of whether the voucher identified has already been used, and other pertinent information relating to providing recycling services on any recycling kiosk 202 or 208. In one aspect of this embodiment, the database transfers media content or executable applications to be delivered to the users' mobile device by way of wired or wireless communications.”); 
an input device configured to input data into the storage (para. [0097], “At step 402 the user chooses a brand of phone, such as by selecting a brand in FIG. 5C. If the users' brand is not shown in FIG. a keyboard is provided and the user can type in the brand, with an optional auto-complete feature provided.” Also in para. [0102] disclosing the present of keyboard for input information. Para. [0050], “kiosk 100 preferably also includes a bar code reader 125, bag/package dispenser 120, fingerprint reader 128, and digital signature pad 130. Referring to FIG. 6, the inspection area 106 preferably includes one or more cameras 601-604, and optionally includes magnification tools (i.e. magnifying glass), bar code scanners, weight scales, heat detectors, UV reader/detector, and the like.” The system also includes various input devices to input information into the system storage); 
a memory including a random access memory and a cache memory (Para. [0048] and [0063]-[0064] disclosing the system includes a memory. The Office takes the position that is it old and well-known in the art for a computer memory to have a random access memory (i.e. ram) and cache memory (see https://www.youtube.com/watch?v=Zr8WKIOIKsk , “Cache Memory: Cache memory is the small size of RAM inside the processors. This cache memory is SRAM (Static RAM) unlike the DRAM (Dynamic RAM) which we find in normal RAM. This SRAM is quite fast compared to DRAM.”); and 
a processor including a control component communicatively coupled to the network interface, memory, input device and the storage, wherein the processor (Abstract, para. [0015], [0048], [0063]-[0064] and fig. 9 disclosing “processor” which is a control component):
receives, using the network interface, an input that identified a particular consumer durable good (Librizzi, para. [0012] disclosing the owner submits his/her mobile phone for recycling via a recycling kiosk and receives compensation),
retrieves, from the storage, information and rules for the particular durable good, wherein the rules include the first plurality of rules and the second plurality of rules that are specific to the particular durable good (While it should be noted that the specific of rules include the first plurality of rules and second plurality of rules recited in the claim as a wherein clause is nonfunctional descriptive material One familiar with the relevant art will understand how software executing on a recycling kiosk server 214 is able to retrieve data stored in the database 215, whether that database 215 is stored on the same or separate servers. The database 215 preferably stores information including unique identifiers that have been provided to customer via the Touch Screen user interface or by way of wired or wireless communications to mobile device relating to vouchers, a personal identification number associated with each unique identifier, a telephone number, a credit amount, an indication of whether the voucher identified has already been used, and other pertinent information relating to providing recycling services on any recycling kiosk 202 or 208. In one aspect of this embodiment, the database transfers media content or executable applications to be delivered to the users' mobile device by way of wired or wireless communications.”),
searches, using the network interface, for current pricing information on a replacement consumer durable good based upon the first plurality of rules and the metrics to obtain a first aggregated data set (Para. [0084]-[0085] disclosing searching and retrieving current market price of the mobile device (i.e. replacement consumer durable good) from the database of the server via communication network. In para. [0079]-[0080] discloses the grading of the mobile device is based on device condition which is a metric to retrieve current market price);
determines the variable replacement cost for the particular durable consumer durable good based on the current pricing information (Para. [0084]-[0085] disclosing determining offer price based on the current real-time market price of the device);
The only difference between Librizzi and the claimed invention is that, Librizzi fails to expressly teach:
the input including metrics comprising: a respective age of the durable good; and a respective geographic region of the durable good,
stores the first aggregated data set and the variable replacement cost in a standardized format in the storage for access by the network interface via the network;
searches, using the network interface, the second database for warranty information on the particular consumer durable good based upon the second plurality of rules and the metrics to obtain a second aggregated data set;
determines a current value of the particular durable consumer good by: identifying a depreciation schedule for the particular durable good, and correlating the warranty information and the depreciation schedule with the information about the particular durable good;
stores the second aggregated data set and the current value in a standardized format in the storage for access by the network interface via the network; 
provides remote access to users over the network interface so any one of the users can update the information including the variable replacement cost and the current value about the particular durable consumer good in real time, wherein the one of the users provides the updated information in a non-standardized format dependent on a hardware and software platform used by the one of the users; 
aggregates the updated information about the particular durable consumer good provided by the users into the standardized format in the storage for access by the users on the network interface via the network; 
compares the current value of the particular durable consumer good to the variable replacement cost to generate a replacement schedule for the particular durable good on the interface; and
automatically transmits an alert message to the users on the network interface via the network to replace the particular consumer durable good with the replacement consumer durable good based upon a predetermined time of the replacement schedule when the current value of the particular durable consumer good is less than the variable replacement cost.
However, Birchall is directed to system and method of determining whether to repair or replace an insured item in the nature of personal property insured under an insurance policy, which specifically teaches:
the input including metrics comprising: a respective age of the durable good; and a respective geographic region of the durable good (Birchall: Claim 13, para. [0050], [0058], [0072], “The data is filtered utilizing specific terms as inputted by the query. For example, a user can query for a new television and refine the analysis by adding terms related to its age, its geographic location, or its brand name. The system utilizes those terms to refine the accessed data. The refined data is then sorted by relevancy and stored in a temporary database.”), -6- 6661905.1Applicant: MASSETTRACK Application No.: 16/626,020 
searches, using the network interface (Para. [0017], [0046]-[0051], “communication network”), the second database for warranty information on the particular consumer durable good based upon the second plurality of rules and the metrics to obtain a second aggregated data set; (Claim 13, para. [0021], “The present invention utilizes a real time search engine to acquire the most current replacement costs for an item and compares it to the total associated costs of repairing the item along with any potential salvage values. Historical results regarding insured acceptance of repaired items are gathered and stored in a database to provide guidance as to the tendencies of certain items or products to be rejected by insured. A similar database details the historical salvage potential of specific items.” Para. [0054]-[0055] disclosing the system searches the appropriate databases, accesses the information to acquire current, real time repair costs of the insured item. );
determines a current value of the particular durable consumer good by identifying a depreciation schedule for the particular durable good, and correlating the warranty information and the depreciation schedule with the information about the particular durable good (Para. [0018], “In addition, Allstate® 
compares the current value of the particular durable consumer good to the variable replacement cost (Fig. 3 and para. [0085] teaching the comparing of repair cost (i.e. current value) with the replacement cost); and
automatically transmits an alert message to the users on the network interface via the network to replace the particular consumer durable good with the replacement consumer durable good based upon a predetermined time of the replacement schedule when the current value of the particular durable consumer good is less than the variable replacement cost. (Para. [0085]-[0086], “After determining the repair cost 310 and determining the replacement cost 320 in the manner described, the processing node compares the cost of each alternative as depicted by 330. Any means of comparison can be utilized, however, in the preferred embodiment, the processing node compares the overall cost to repair the item with the overall cost to replace the item. After comparing the costs of each alternative 330, the processing node chooses the most cost effective alternative (i.e., the cheaper alternative). The results of the comparison are electronically sent to query interface 200 and displayed to the user as depicted by 340. In the preferred embodiment, the display is simply a message such as “repair item at location X” or “replace item by purchasing item from location Y.” However, any display which reports the results of the comparison can be utilized in accordance with the present invention. For example, query interface 200 can display the results of the 10 cheapest repair options along with the results with the 10 cheapest replacement options. It is contemplated that any other method of displaying the results of the comparison can be utilized in accordance with the present invention.” The Office takes the position that a predetermined time of the replacement schedule is when an instant when a notification of message is delivered to the user).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include in the recycling or trading-in/replacing of electronic devices of Librizzi with the expanded functionality of searching insurance/warranty claim information for repair cost of the device to compare with the replacement cost of the item as taught by Birchall for the motivation of identifying the most cost effective alternative (i.e. the cheaper alternative) in the decision making for repairing or replacing an item (para. [0085]). 
Still, the combination Librizzi and Birchall fail to expressly teach the generating of a replacement schedule from comparing of current value and replacement value, specifically, 
generate a replacement schedule for the particular durable good on the interface, and a predetermined time of the replacement schedule
Nonetheless, Coleman, is directed to methods of scheduling replacements of industrial machines, analogous art provided in the App. Specification, specifically teaches, 
compares the current value of the particular durable consumer good to the variable replacement cost to generate a replacement schedule for the particular durable good on the interface, and a predetermined time of the replacement schedule (Coleman: Claim 1, para. [0020]-[0022], [0069] and Fig. 2 and 13 teaching the determining the of replacement schedule based analysis model (i.e. comparing) of expected replacement costs with respect to total cost estimated to replace asset as a function of time). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to have modified the system and method of Librizzi and Brichall to include the features of identifying a time of replacement schedule from analyzing the replacement cost with total cost of the asset as taught by Coleman for the motivation of providing a more robust system and method for managing large numbers of pieces of equipment or other capital assets. As described in the paragraph [0003] of Coleman, “such a challenge is determining when to replace particular capital assets. In making this determination businesses will typically attempt to sensibly balance a large number of competing considerations. These considerations may vary between assets of different types and/or among assets of the same type, and may change over time. The complexity of the considerations that go into determining when to replace or refurbish an in-place capital asset is frequently compounded by the fact that any decision regarding one particular asset often constrains or otherwise impacts decisions made about other assets.
While Librizzi discloses normalizing and comparing of information such as images (para. [0079]) and information is communicated, stored, and aggregated over the network of kiosk systems, kiosk 
stores the first aggregated data set and the variable replacement cost in a standardized format in the storage for access by the network interface via the network; 
-7-6661905.1Applicant: MASSETTRACKApplication No.: 16/626,020stores the second aggregated data set and the current value in a standardized format in the storage for access by the network interface via the network; 
provides remote access to users over the network interface so any one of the users can update the information including the variable replacement cost and the current value about the particular durable consumer good in real time, wherein the one of the users provides the updated information in a non-standardized format dependent on a hardware and software platform used by the one of the users; 
aggregates the updated information about the particular durable consumer good provided by the users into the standardized format in the storage for access by the users on the network interface via the network. 
Although the Application’s Specification fails to provide sufficient support for the amended claim limitations, for the purpose of compact prosecution, the Examiner will introduce Example 42 of the Subject Matter Eligibility Examples: Abstract Ideas to specifically teach the amended limitations:
(The following limitations are rejected together)
stores the first aggregated data set and the variable replacement cost in a standardized format in the storage for access by the network interface via the network; 
-7-6661905.1Applicant: MASSETTRACKApplication No.: 16/626,020stores the second aggregated data set and the current value in a standardized format in the storage for access by the network interface via the network; 
provides remote access to users over the network interface so any one of the users can update the information including the variable replacement cost and the current value about the particular durable consumer good in real time, wherein the one of the users provides the updated information in a non-standardized format dependent on a hardware and software platform used by the one of the users; 
aggregates the updated information about the particular durable consumer good provided by the users into the standardized format in the storage for access by the users on the network interface via the network; (Pages 17-18 and claim 1 “a) storing information in a standardized format about a patient's condition in a plurality of network-based non-transitory storage devices having a collection of medical records stored thereon; b) providing remote access to users over a network so any one of the users can update the information about the patient’s condition in the collection of medical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users; c) converting, by a content server, the non-standardized updated information into the standardized format, d) storing the standardized updated information about the patient’s condition in the collection of medical records in the standardized format; e) automatically generating a message containing the updated information about the patient’s condition by the content server whenever updated information has been stored; and f) transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information.) 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to have modified the system and method of Librizzi, Brichall, and Coleman to include the feature of standardizing and storing the non-standard format of information as taught in Subject Matter Eligibility Example 42 for the motivation of quickly and effectively providing any changes in information without the need to manually look up or consolidate all the provider’s updates (Page 17). 
Claims 2 and 7, the combination of Librizzi, Birchall, Coleman and Example 42 make obvious of the method of claim 1 and the system of claim 6.
Librizzi further teaches:
searches, using the network interface, a third database for a salvage value of the particular consumer durable good; wherein the current value of the particular durable consumer good is further determined based upon the salvage value (Para. [0073], “The recycling kiosk server 214 is also coupled via a communications link 222 to a recycling kiosk communications network 224. Multiple service provider systems 228 are also coupled to the recycling kiosk communications network 224 via communications links 226. Examples of service provider systems 228 include systems operated by eBay, cellular telephone companies, bankcard companies, and aggregators of services from service providers. These various service provider systems 228 operate independently on different computer systems and may use different communications protocols. The recycling kiosk server 214 is able to exchange information with multiple service provider systems 228 independently or jointly and in parallel or sequentially despite using the same or different communications protocols or system software.” And para. [0085], “data can be scraped from online sites such as eBay or Craigslist, it may be generated by the kiosk 100 and updated periodically, it may be based on a consumer guide, or any other suitable method for determining a current value for the phone. The value is determined by a current market price obtained via communication to the recycling server 214 using the communications network 206. The recycling server 214 obtains a current market price for the phone from one of the service providers and stores, on a regular basis, market prices on the database. In the embodiment described in FIG. 2, a mechanism is available to update audiovisual or other user interface content or other aspects of the recycling kiosks 202 and 208. As an example, when content needs to be updated, the content only needs to be updated at the content server 218. The recycling kiosks 202 and 208 retrieve the updated content via the communications network 206 from the content server 218. As 
Birchall also teaches:
searches, using the network interface, a third database for a salvage value of the particular consumer durable good; wherein the current value of the particular durable consumer good is further determined based upon the salvage value (Claim 10, “wherein one or both of said steps of acquiring the estimated cost of repair and acquiring the salvage value of the personal property occurs by utilizing the Internet.” Also see para. [0021]-[0022], [0071], [0073], [0078]-[0081] and [0088]).
Claims 3 and 8, the combination of Librizzi, Birchall, Coleman and Example 42 make obvious of the method of claim 1 and the system of claim 6.
Birchall further teaches:
automatically sends, using the network interface, an email message to a user when the current value of the particular durable consumer good is less than the replacement cost (claim 7, “determining by the computer system a replacement cost of said personal property, based on at least the cost of the replacement for the personal property less the salvage value of the personal property; which is determining that the current value (i.e. salvage value) of the consumer good is less than the replacement cost. Claim 7 teaches “displaying on a display of the computer system the lowest cost determination.” Which In para. [0086], stating “The results of the comparison are electronically sent to query interface 200 and displayed to the user as depicted by 340. In the preferred embodiment, the display is simply a message such as “repair item at location X” or “replace item by purchasing item from any display which reports the results of the comparison can be utilized in accordance with the present invention.”).
Claims 4 and 9, the combination of Librizzi, Birchall, Coleman and Example 42 make obvious of the method of claim 1 and the system of claim 6.
Birchall further teaches:
calculates a ratio of the current value and the replacement cost of the particular durable consumer good (Para. [0081], “a user can run a query and determine that the cost to replace an item is $100 without taking into consideration other factors. However, when other costs are considered, the total price is $500. Further, it can be determined that the salvage value is $75. As a result, the user can readily determine that other costs account for approximately 80% of the cost to replace the particular item, which is only partially offset by the salvage value of the item. This allows the user to identify potential inefficiencies in its overall replacement policy.” Which the determining of 80% is ratio of current value and replacement cost); and
automatically sends, using the network interface, an email message to a user when the ratio is less than a predetermined threshold (para. [0086], stating “The results of the comparison are electronically sent to query interface 200 and displayed to the user as depicted by 340. In the preferred embodiment, the display is simply a message such as “repair item at location X” or “replace item by purchasing item from location Y.” However, any display which reports the results of the comparison can be utilized in accordance with the present invention.”).
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Librizzi et al. (US 20100228676 A1), hereinafter “Librizzi,” in view of Birchall (US 20120290333 A1), hereinafter “Birchall,” in view of Coleman et al. (US 20130173325 A1), hereinafter “Coleman,” and further in view of “Subject Matter Eligibility Examples: Abstract Idea” published Jan. 7, 2019, hereinafter “Example 42,” and further in view of Official Notice. 
Claims 5 and 10, the combination of Librizzi, Birchall, Coleman and Example 42 make obvious of the method of claim 1 and the system of claim 6.
Librizzi further teaches:
wherein the consumer durable good is at least one of a washing machine, a drier, a dishwasher, hot water heater, furnace or Heating Ventilation Air Conditioning System (HVAC) system (para. [0104] disclosing “kiosk 100 provides a network of inter-connected kiosks which communicate with centralized servers for the purpose of proving real-time pricing for a plurality of electronic devices that can be recycled using the kiosk 100, including larger electronic devices such as personal computers, microwaves, or any other recyclable electronic device.”).
While Librizzi does not explicitly discuss that the recyclable electronic devices may include at least one of a washing machine, a drier, a dishwasher, hot water heater, furnace or Heating Ventilation Air Conditioning System (HVAC) system. 
However, the Examiner takes Official Notice that it is old and well-known to one skilled in the art of recycling, trading-in, or replacing electronic devices, that larger recyclable electronic devices would include at least one of a washing machine, a drier, a dishwasher, hot water heater, furnace or Heating Ventilation Air Conditioning System (HVAC) system. For example, major electronic stores like BESTBUY, LOWES, and HOME DEPOT would take old major appliances such as washing machine, a drier, a dishwasher, hot water heater, furnace or Heating Ventilation Air Conditioning System (HVAC) system for trade-in value towards newly purchased replacement. 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to extend in the field of recycling and replacing consumer goods such as electronic devices in Librizzi, Birchall, Coleman, and Example 42 to include other appliances products such as washing machine, a drier, a dishwasher, hot water heater, furnace or Heating Ventilation Air Conditioning System (HVAC) system for the motivation of expanding more selection of electronic 
Response to Remarks/Arguments
35 U.S.C. 112 Rejections
	Applicant’s Remarks have been fully considered. The Remarks are directed to amended claim limitations, which is deem moot. 
	Previous 35 U.S.C. 112(a) rejections are withdrawn in light of the amended claim limitations, however new 35 U.S.C. 112(a) rejections are added in light of new matter added. See 35 U.S.C. 112(a) rejection above for detail analysis. 
35 U.S.C. 101 Rejections
	Applicant’s Remarks have been fully considered. The Remarks are fully directed to amended claim limitations, which is deem moot. See 35 U.S.C. 101 rejection above for detail analysis of the amended claim limitations. 
35 U.S.C. 103 Rejections
	Applicant’s Remarks have been fully considered. The Remarks are fully directed to amended claim limitations, which is deem moot. See 35 U.S.C. 103 rejection above for detail analysis of the amended claim limitations. 
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Price (US 20080189182 A1) is directed to a method 10 for repairing, maintaining and replacing selected equipment includes selecting equipment for repair, maintenance and replacement services 12, selecting a first entity for warranting repair services for the 
Takae et al. (US 20020040325 A1) is directed to a method for managing product information, warranty information corresponding to a purchased product identification received from a customer-terminal used by a customer is retrieved from a sales information management database managing the purchased product identification identifying a product that the customer purchased and the warranty information showing a warranty of the product and then a request process corresponding to a request item indicated from the customer-terminal is conducted.
Thomson et al (US 20030061104 A1) is directed to a warranty support for purchased products is provided by an electronic warranty administrator that maintains a plurality of databases. A first database identifies customers, either individuals or corporate entities having warrantied products. A second database identifies the manufacturers of those products. The warranty administrator coordinates between the customer, the manufacturer and a service provider to provide warranty repairs. Unlike conventional extended warranties offered by third parties, the manufacturer remains in the repair process and thereby gains valuable information about the long term satisfaction of the 
Kioussis et al. (US 20140149159 A1) is directed to an invention relates generally to the field of Asset Management and more specifically to a process for grading, on a standardized scale, the technical condition of an Asset that has a Scheduled Maintenance Program issued by the Asset's manufacturer or other governing authority, and is comprised of the following: an Asset Technical Condition Score that evaluates and measures an Asset's technical condition, relative to its Optimal Technical Condition, with respect to the Asset's Scheduled Maintenance Program; an Asset Technical Financial Exposure Value, representing and measuring an Asset's accrued Inspection liability due to utilization or other technical aging influence, based on its Optimal Inspection Liability, with respect to the Asset's Scheduled Maintenance Program; and, an Asset Technical Financial Condition Score representing and measuring an Asset's financial rating, relative to its Optimal Technical Condition, with respect to the Asset's Scheduled Maintenance Program. Specifically teaches standardizing format of claims 1 and 6. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.